Name: 94/702/EC: Commission Decision of 31 October 1994 amending for the second time Decision 94/621/EC on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  fisheries;  Europe
 Date Published: 1994-11-01

 Avis juridique important|31994D070294/702/EC: Commission Decision of 31 October 1994 amending for the second time Decision 94/621/EC on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance) Official Journal L 284 , 01/11/1994 P. 0064 - 0064 Finnish special edition: Chapter 3 Volume 62 P. 0152 Swedish special edition: Chapter 3 Volume 62 P. 0152 COMMISSION DECISION of 31 October 1994 amending for the second time Decision 94/621/EC on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance) (94/702/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990, laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular Article 19 thereof, Whereas cases of cholera have been recorded in Albania; Whereas the presence of cholera in Albania is liable to represent a serious danger to public health; Whereas the Commission, by means of Decision 94/621/EC (5), as amended by Decision 94/671/EC (6), has adopted the necessary measures; Whereas it is necessary in view of the evolution of the situation to prolong the measures put into force; whereas it must be possible during this period to evaluate the measures taken by the authorities of Albania, in particular by the organization of a visit on the spot; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 94/621/EC, the date of '31 October 1994' is replaced by '15 January 1995'. Article 2 Member States shall alter the measures they apply to imports in order to bring them into line with this Decision. They shall inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 246, 21. 9. 1994, p. 25. (6) OJ No L 265, 15. 10. 1994, p. 62.